Citation Nr: 0515465	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 29, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  Because the 
procedural history of the case is complex, that history will 
be analyzed in the Reasons and Bases portion of this 
decision.


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to service 
connection for PTSD on January 29, 2001.

2.  The April 1980 amendment to the Rating Schedule to 
include PTSD as a psychiatric diagnosis was not made 
effective retroactively.

3.  The veteran did not meet all the eligibility criteria for 
a grant of service connection for PTSD in April 1980.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 29, 2001, for the grant of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
one year prior to his January 2001 claim for service 
connection for PTSD.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
representative has asserted that the case should be remanded 
in order for the RO to fully comply with the duty to notify 
provisions of the VCAA.  VA's General Counsel has held, 
however, that if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection in 
December 2001, and his claims for higher ratings in June and 
December 2002.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims.

In a February 2002 rating decision the RO granted service 
connection for PTSD, and assigned a 30 percent rating 
effective January 29, 2001.  In a February 2003 rating 
decision the RO increased the rating for PTSD, and following 
that decision the veteran submitted a notice of disagreement 
that the RO accepted as an appeal of the effective date 
awarded for the grant of service connection in February 2002.  
Because he raised the issue of entitlement to an earlier 
effective date in the context of his appeal of the February 
2003 rating decision, the Board finds that the provisions of 
the VCAA are not applicable to the instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal, the Board finds that in 
the December 2001 and June and December 2002 notices the RO 
informed him of the relative responsibilities of the veteran 
and VA in developing any evidence relevant to his claim.  The 
RO also provided him copies of the appealed rating decisions 
and a statement of the case.  In these documents the RO 
notified him of the law and governing regulations and the 
reasons for the determinations made regarding his claims.  
The Board finds that in all of these documents the RO 
informed the veteran of any evidence he was responsible for 
submitting, and any evidence VA would obtain in order to 
substantiate his claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  In addition to 
the reasons shown above, the Board notes that in prosecuting 
his appeal the veteran has cited to specific provisions of 
the law and regulations, and referenced decisions of the 
Court in support of his argument that he is entitled to an 
earlier effective date.  The veteran has shown by his 
statements that he is aware of the criteria for establishing 
entitlement to an earlier effective date.  For these reasons 
the Board finds that any deficiency in informing the veteran 
of the evidence needed to substantiate his appeal is not 
prejudicial to him, in that such a deficiency would not 
affect the essential fairness of the adjudication.

The RO has obtained the veteran's service medical and VA 
treatment records and provided him VA psychiatric 
examinations.  In addition, the veteran has submitted lay 
statements in support of his appeal.  He and his 
representative have been afforded the opportunity to present 
evidence and argument, and have done so.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his appeal and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
appeal.  38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).

If compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If compensation is awarded pursuant to a liberalizing law or 
VA issue which became effective on or after the date of its 
enactment, in order for a claimant to be eligible for a 
retroactive payment the evidence must show that he met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim.  If the liberalizing law or VA issue has a 
retroactive effective date, the veteran need not meet the 
eligibility criteria on the effective date.  If a claim is 
reviewed more than one year after the effective date of the 
liberalizing law or VA issue, benefits may be authorized for 
a period of one year prior to the date of receipt of the 
request for review, if the requirements for entitlement are 
met.  See 38 U.S.C.A. § 5110(g) (West 2002); McCay v. Brown, 
9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 
38 C.F.R. §§ 3.114, 3.400(p) (2004).
Factual and Procedural Background

The evidence in the claims file shows that the veteran did 
not claim entitlement to compensation benefits prior to 
October 1999.  In October 1999 he submitted a statement in 
which he indicated that he had served in Vietnam and that he 
had received treatment for "illness, injury, and disability 
for which residuals are yet current" and that he was 
submitting an "informal claim" pursuant to 38 C.F.R. 
§ 3.151.  He did not describe the "illness, injury, and 
disability" or otherwise define the disability, or indicate 
what benefits he was claiming from VA.  

He submitted a formal application for VA compensation 
benefits on January 29, 2001.  In the application he stated 
that he was claiming compensation benefits for PTSD, but he 
did not report having received any treatment for that 
disorder during or following his separation from service; he 
indicated that "medical will follow."  In conjunction with 
that claim he submitted statements from his mother and spouse 
in which they stated that his behavior had changed 
significantly after he returned from Vietnam.  His spouse 
stated that he was verbally and sometimes physically abusive, 
and that he drank.

He also submitted a May 2001 report from his therapist at the 
Vietnam Veterans Outreach Readjustment Counseling Center (Vet 
Center).  In that report the therapist stated that the 
veteran had been a client of the Vet Center since January 5, 
2001, and that he had PTSD that was related to his service in 
Vietnam.  A VA psychiatric examination in November 2001 
confirmed the diagnosis of combat-related PTSD.  In a 
February 2002 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating for the 
disorder, effective with the date of receipt of his claim of 
January 29, 2001.

The veteran did not appeal the February 2002 decision, but on 
May 10, 2002, asked that his claim be reopened and that he be 
awarded an increased rating.  As a result of the evidence 
developed in conjunction with that claim, in a June 2002 
rating decision the RO increased the rating for PTSD from 30 
to 70 percent, effective with the date of the claim for an 
increased rating of May 10, 2002.

The veteran did not appeal the June 2002 rating decision, but 
on December 11, 2002, he requested a 100 percent disability 
rating.  With the December 2002 claim he submitted a November 
25, 2002, medical report from his VA psychiatrist showing 
that, due to an exacerbation of his PTSD symptoms, the 
psychiatrist recommended that he take up to four weeks of 
medical leave from his employment.  The psychiatrist stated 
that he would re-evaluate the veteran at the end of the four-
week period in order to determine whether he could return to 
work.  VA treatment records confirm that on November 25, 
2002, the veteran complained of significant stressors in his 
employment and requested assistance in obtaining temporary 
medical leave.  In December 2002 the psychiatrist recommended 
an additional four weeks of leave, and in January 2003 asked 
that the veteran be given up to six weeks of medical leave.

Based on this evidence, in the February 2003 rating decision 
the RO increased the rating for PTSD from 70 to 100 percent 
effective November 25, 2002, the date of the medical evidence 
showing that the veteran was no longer able to maintain 
employment.  

In December 2003 the veteran submitted a statement titled 
"Request for Reconsideration, in the alternative, Notice of 
Disagreement."  In that statement he reported that he had 
been "shell-shocked" when he returned from Vietnam, and 
that his PTSD started after returning from Vietnam.  He 
asserted that VA's inclusion of PTSD in the Rating Schedule 
in April 1980 constituted a liberalizing issuance and that, 
pursuant to 38 U.S.C.A. § 5110(g), he was entitled to an 
effective date "one year prior to the date he filed his 
claim."  He did not specify whether he was referring to his 
claim for service connection in January 2001, or either of 
the claims for increased ratings filed in May and December 
2002.

Apparently because he referenced 38 U.S.C.A. § 5110(g) in his 
arguments, the RO interpreted his December 2003 statement as 
an appeal of the effective date assigned for the grant of 
service connection.  In this regard the Board notes that the 
December 2003 statement was not received within one year of 
the February 2002 decision, so that the December 2003 
statement could not constitute a notice of disagreement with 
the February 2002 decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2004).  In the January 2004 
statement of the case the RO found that the rating decision 
on appeal was the February 2003 decision.  The RO did not, 
however, address the issue of the effective date for the 
grant of service connection in the February 2003 rating 
decision, so an appeal of that decision could not encompass 
the benefit claimed by the veteran on appeal.

Regardless, the RO accepted the veteran's December 2003 
notice of disagreement as an appeal of the effective date 
assigned for the grant of service connection, and issued a 
statement of the case on that issue.  The veteran perfected 
his appeal by submitting a substantive appeal in February 
2004, and the RO certified his appeal to the Board.  For 
these reasons the Board will accept jurisdiction of the 
veteran's appeal, and waive consideration of the issue of the 
timeliness of his appeal.  See Gonzalez-Morales v. Principi, 
16 Vet. App. 556 (2003) (per curium) (failure to file a 
timely substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction); see also 38 C.F.R. § 20.101(d) (2004). 


Analysis

The veteran has not asserted that the effective date for 
service connection should be based on his October 1999 
statement.  Nonetheless, the Board finds that because in the 
October 1999 statement he did not identify the benefit that 
he sought, or make any reference to PTSD, the October 1999 
statement cannot constitute an informal claim for service 
connection for PTSD.  See Crawford v. Brown, 5 Vet. App. 33, 
35 (1993) (in order to constitute an informal claim under 
38 C.F.R. § 3.151, the document must identify the benefit 
being sought); 38 C.F.R. § 3.155 (2004).  For that reason he 
is not entitled to an effective date in October 1999 for the 
grant of service connection for PTSD.

The veteran contends that he is entitled to one year of 
retroactivity from the January 2001 claim in establishing the 
effective date because the grant of service connection for 
PTSD was based on a liberalizing law or VA issue.  VA's 
General Counsel has held that the addition of PTSD as a 
psychiatric diagnosis in the Rating Schedule in April 1980 
was a "liberalizing VA issue" for the purposes of 
38 U.S.C.A. § 5110(g).  See VAOPGCPREC 26-97.  The veteran 
is, therefore, potentially eligible for up to one year of 
retroactivity preceding his January 2001 claim for service 
connection.

In accordance with 38 C.F.R. § 3.114, however, if the 
liberalizing law became effective on or after the date of its 
enactment, in order for the veteran to be eligible for a 
retroactive effective date the evidence must show that he met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law, and that such 
eligibility existed continuously from that date to the date 
of claim.  If the liberalizing law or VA issue has a 
retroactive effective date, the veteran need not meet the 
eligibility criteria on the effective date.  

The purpose of 38 U.S.C.A. § 5110(g) is to allow an otherwise 
eligible claimant up to one year after a change in the 
statute or regulation to submit a claim for benefits.  If the 
individual was not eligible for benefits when the change 
occurred, there is no reason to allow him a grace period for 
submitting a claim.  On the other hand, if the liberalizing 
law is made effective retroactively, the claimant would be 
unduly disadvantaged by not having had the opportunity to 
submit a claim when his entitlement actually arose.  For that 
reason the individual need not meet all the eligibility 
criteria as of the effective date of a retroactive 
liberalizing law.  His entitlement to an effective date of up 
to one year prior to his date of claim is, nonetheless, still 
limited by when his entitlement actually arose.  See McCay, 9 
Vet. App. at 183.  

As the veteran has stated, the Rating Schedule was amended in 
April 1980 to include PTSD as a psychiatric diagnosis.  The 
effective date of the amendment was, however, April 11, 1980, 
the date of approval of the regulatory amendment by the 
Administrator of Veterans Affairs.  See 45 Fed. Reg. 26,326 
(1980).  The amendment was not made effective retroactively.  
Because the amendment was not made effective retroactively, 
in order to be eligible for compensation benefits for the one 
year prior to his January 2001 claim for service connection, 
the veteran must have met all of the eligibility criteria for 
a grant of service connection as of April 11, 1980.  See 
VAOPGCPREC26-97.

The veteran has not indicated that he received any 
psychiatric treatment prior to January 2001.  The May 2001 
medical report from his Vet Center therapist shows that he 
first sought assistance from the Vet Center in January 2001.  
Although he stated that his PTSD symptoms began in Vietnam, 
and his mother and spouse described changes in his behavior 
after his return from Vietnam, those statements are not 
probative of whether he had PTSD in 1980 because, as lay 
persons, they are not competent to provide such evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because 
the evidence does not show that the veteran had PTSD in 1980, 
the Board finds that he did not meet all the eligibility 
criteria for a grant of service connection in 1980.  
Consideration of the provisions of 38 U.S.C.A. § 5110(g) 
cannot, therefore, result in entitlement to benefits for one 
year prior to his January 2001 claim.  For that reason the 
preponderance of the evidence is against his appeal to 
establish entitlement to an effective date prior to January 
29, 2001, for the grant of service connection for PTSD.




ORDER

The appeal to establish entitlement to an effective date 
prior to January 29, 2001, for the grant of service 
connection for PTSD is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


